EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statements on Form S-3 (No. 333-189166), Form S-8 (No. 333-115240), and Form S-8 (No. 333-195733) of Pure Cycle Corporation of our report dated November 14, 2014, related tothe financial statementsand internal control over financial reporting of Pure Cycle Corporation(which expresses an unqualified opinion), which appears on page F-1 of this annual report on Form 10-K for the year ended August 31, 2014. /s/ GHP HORWATH, P.C. Denver, Colorado November 14, 2014
